Citation Nr: 0913516	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the right lower extremity, to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b).  

2.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the left lower extremity, to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b).


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2005 rating decision in which the RO, inter 
alia, granted service connection and assigned initial ratings 
of 20 percent for peripheral neuropathy of the right lower 
extremity and peripheral neuropathy of the left lower 
extremity, both effective March 28, 2005.  In July 2006, the 
Veteran filed a notice of disagreement (NOD) with the 
disability ratings assigned.  A statement of the case (SOC) 
was issued in December 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2008.

Because the appeal involves disagreement with the initial 
rating assigned following the grants of service connection 
for peripheral neuropathy of the right lower extremity and 
peripheral neuropathy of the left lower extremity, the Board 
has characterized the matters in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Since the March 28, 2005 effective date of the grant of 
service connection, the Veteran's peripheral neuropathy of 
the right lower extremity has caused disability comparable to 
no more than moderate incomplete paralysis of the sciatic 
nerve, which has been manifested by pain and sensory loss, 
but no objective medical evidence of loss of strength or 
function attributed to this service-connected disability.  

3.  Since the March 28, 2005 effective date of the grant of 
service connection, the Veteran's peripheral neuropathy of 
the left lower extremity has caused disability comparable to 
no more than moderate incomplete paralysis of the sciatic 
nerve, which has been manifested by pain and sensory loss, 
but no objective medical evidence of loss of strength or 
function attributed to this service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.124a, Diagnostic Code (DC) 8520 (2008).  

2.  The criteria for an initial rating in excess of 20 
percent for peripheral neuropathy of the left lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.124a, DC 8520 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, following the grant of service connection for 
peripheral neuropathy of each lower extremity, and the 
Veteran's initial disagreement with each initial rating 
assigned, an October 2006 post-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claims for higher ratings, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations..  Thereafter, the December 2007 SOC set 
forth the criteria for all higher ratings for the 
disabilities.

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the April 2008 and July 2008 
supplemental SOCs (SSOCs) reflect readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records and the reports of September 2005, October 
2006, and February 2008 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran.  The Board also finds 
that no additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

In this case, initial 20 percent ratings for peripheral 
neuropathy of the right and left lower extremities have been 
assigned under Diagnostic Code 8520 (2008).  Under that 
diagnostic code, a 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent rating requires complete paralysis, i.e., the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2008).

A note prior to the rating schedule for disease of the 
peripheral nerves states that when the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
any higher rating for peripheral neuropathy of either the 
right or left lower extremity have not been met.  

In letters, the Veteran has stated that his peripheral 
neuropathy of the lower extremities causes him pain, 
discomfort, tingling, sleep disturbance, weakness, balance 
problems, leg and foot cramping, motor impairment, and an 
abnormal gait.  

The Veteran has been afforded three VA examinations by the 
same physician, Dr. G.  

During the September 2005 peripheral nerves examination, the 
Veteran complained of tingling, numbness, paresthesia of both 
of his legs, and feet off and on.  He also complained of 
intermittent burning sensation on his heel, calf and plantar 
surface of both feet off and on.  The Veteran reported that 
he has cramps on both legs and feet and that all his toes are 
mostly numb and constantly numb.  During the October 2006 
neurological examination, the Veteran complained mostly of 
tingling, numbness and paresthesia of the lower extremities, 
legs and feet off and on.  Both neurological examinations 
(September 2005 and October 2006) revealed that motor 
strength was 5/5 all over, and, regarding deep tendon 
reflexes, knee jerks were 2+, ankle jerks were 1+ and 
symmetrical, and plantars were flexor.  Gait was normal.  
During both examinations, lower extremity sensory examination 
revealed decreased pinprick and light touch sensation on both 
feet distally and symmetrically, as well as vibration sense 
slightly reduced on both big toes.  Romberg's test was 
negative.

During the February 2008 neurological examination, the 
Veteran complained of tingling, numbness and paresthesia 
mostly on the legs and feet off and on, as well as painful 
neuropathy symptoms.  He stated that for the last few months 
the numbness in the feet had been getting worse.  The Veteran 
reported leg cramps and cramps in the feet.  Neurological 
examination revealed motor strength 5/5 with normal tone and 
bulk and no atrophy.  Gait was normal.  Regarding deep tendon 
reflexes, knee jerks were 2+ and symmetrical, ankle jerks 
were 1+ and symmetrical, and plantars were flexor.  Sensory 
examination revealed pinprick sensation and light touch 
sensation moderately decreased distally and symmetrically on 
both legs and feet.  There was also moderately decreased 
timed vibration sense noted on both big toes.  Romberg's test 
was slightly positive.  Doctor G commented that the Veteran's 
neuropathy condition had been chronically and gradually 
progressive and moderately severe in degree, and that the 
Veteran had painful neuropathy symptoms.  The Veteran 
reported worsening of neuropathy symptoms over the last few 
months; however, Dr. G noted that neurological examination on 
the lower extremities was basically unchanged from that done 
previous in October 2006.  

Thus, the medical evidence reflects that the Veteran's 
service-connected right and left lower extremity peripheral 
neuropathy have caused disability comparable to no more than 
moderate incomplete paralysis of the sciatic nerve, 
manifested by pain and sensory loss, but with no loss of 
muscle mass, strength, or function attributed to these 
service-connected disabilities.  As noted, where, as here, 
the involvement is wholly sensory; the rating should be for 
the mild, or, at most, the moderate degree.  In this case, 
although Dr. G described moderately severe neuropathy, only 
sensory impairment was noted on the neurological 
examinations.  Accordingly, higher ratings are not warranted 
based upon Dr. G's finding of moderately severe neuropathy as 
the Veteran's symptoms are wholly sensory.  

The Board recognizes that the Veteran has essentially 
reported having motor impairment of the lower extremities.  
For example, in an August 2007 statement he reported lower 
extremity weakness and balance problems, and in his January 
2008 substantive appeal he disagreed with Dr. G's findings of 
"normal gait" and motor strength of 5/5.  In this case, the 
Board is favoring the medical findings of Dr. G-that the 
only impairment caused by the peripheral neuropathy of the 
lower extremities is sensory-over the Veteran's lay 
statements.  The Veteran is certainly competent to comment 
about observable symptoms.  See 38 C.F.R. § 3.159(a)(2); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  However, Dr. G is a 
physician trained to render actual clinical findings.  In 
this case, Dr. G has examined the Veteran three times and has 
not found disability, other than sensory impairment, as a 
result of peripheral neuropathy of the lower extremities.   

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of more than a 20 percent 
schedular rating, each, for peripheral neuropathy of the 
right and left lower extremities.

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that, at any point since 
the March 28, 2005 effective date of the grant of service 
connection, either disability under consideration has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the December 2007 SOC).  

There is a three-step analysis for determining whether an 
extra-schedular rating is appropriate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. at 116.  

As explained above, each disability has been manifested by 
pain and sensory loss.  The rating criteria for diseases of 
the peripheral nerves clearly contemplate sensory impairment, 
and are not otherwise shown to be inadequate in this case.  
In the absence of evidence showing that impairment associated 
with either disability is not adequately contemplated by the 
rating schedule, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Thun, 22 Vet. App. at 115-16; see also Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that, since 
the effective date of the grant of service connection, each 
20 percent rating represent the maximum rating assignable for 
each disability.  Hence, there is no basis for staged rating 
for either disability, pursuant to Fenderson, and the claims 
for higher ratings for peripheral neuropathy of the right and 
left lower extremities must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 20 percent for peripheral neuropathy of 
the right lower extremity, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321(b), is denied.

A rating in excess of 20 percent for peripheral neuropathy of 
the left lower extremity, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


